In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00373-CV

CAREFLITE AND NATHAN TATON,                  §   On Appeal from the 236th District Court
Appellants
                                             §   of Tarrant County (236-296553-17)

V.                                           §   June 27, 2019

JEROLD TAYLOR, Appellee                      §   Opinion by Justice Womack

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the trial court’s order denying

Careflite and Nathan Taton’s motion to dismiss is reversed, and the case is remanded

to the trial court for further proceedings consistent with this opinion.

      It is further ordered that appellee Jerold Taylor shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Dana Womack
                                            Justice Dana Womack